IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00158-CV

ALVIE ROBINSON,
                                                               Appellant
v.

ALICIA SCOTT AND BRANDEN MULLENS,
                                                               Appellees


                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 25,737


                                         ORDER


       Alvie Robinson appeals the trial court’s dismissal of his civil appeal. After filing

a timely motion for new trial, Robinson’s notice of appeal was due May 10, 2016. It was

not filed until May 18, 2016.

       Robinson now requests an extension of time to file his notice of appeal. Rule 26.3

of the Texas Rules of Appellate Procedure provides that we may extend the time to file a

notice of appeal if, within 15 days after the deadline for filing the notice of appeal, the

appellant files in the trial court a notice of appeal and files in the appellate court a motion
complying with Texas Rule of Appellate Procedure 10.5(b). TEX. R. APP. P. 26.3. Within

15 days from May 10, Robinson filed both a notice of appeal in the trial court and a motion

for extension of time which complied with Rule 10.5(b) in this Court.

          Accordingly, Robinson’s motion for extension of time to file his notice of appeal is

granted in part.1 The Notice of Appeal filed on May 18, 2016 is timely as of that date.




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 2, 2016




1   Robinson requests a 15 day extension which is not necessary.

Robinson v. Scott                                                                       Page 2